Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 1-4 are currently pending in the instant application.  Claims 1-4 are rejected in this Office Action.
I.	Priority
The instant application was filed on October 6, 2020. 
II.	Information Disclosure Statement
No information disclosure statement (IDS) was filed in the instant application.  

III.	Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ),  second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Claim 1 is drawn to a process that increases the purity of N-(2,4-dichloro-5-(4-(difluoromethyl)-3-methyl-5-oxo-4,5-dihydro-1H-1,2,4-triazol-1-yl)methanesulfonamide.  According to page 1 of the specification this compound is also known as, sulfentrazone which is a well-known commercial herbicide.  
In the prior art US Patent 5,990,315A, the chemical structure of sulfentrazone is 
    PNG
    media_image1.png
    145
    189
    media_image1.png
    Greyscale
with the chemical name N-(2,4-dichloro-5-(4-(difluoromethyl)-3-methyl-5-oxo-4,5-dihydro-1H-1,2,4-triazol-1-yl)phenyl)methanesulfonamide.  This chemical structure does not match the chemical name that Applicants have provided in the instant application.  It is unclear if Applicants are attempting to purify sulfentrazone itself or maybe an intermediate of sulfentrazone.  Therefore, the claims are considered indefinite. To overcome the rejection, Applicants are suggested to amend claim 1 to include “phenyl” after the “triazolyl” in the chemical name N-(2,4-dichloro-5-(4-(difluoromethyl)-3-methyl-5-oxo-4,5-dihydro-1H-1,2,4-triazol-1-yl)methanesulfonamide if the compound is sulfentrazone.
  

 Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Claim 3 recites the limitation “wherein the aqueous inorganic base is sodium carbonate” which is dependent on claim 1 but claim 1 has the term “aqueous inorganic base solution” not just “aqueous inorganic base as seen in claim 3.  There is insufficient antecedent basis for this limitation in the claim.  To overcome the rejection, Applicants are suggested to amend claim 3 to include the term “solution” as seen in claim 1 or deleting the term “solution” in claim 1.
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Claim 4 recites the limitation “wherein the aqueous inorganic acid is hydrochloric acid” which is dependent on claim 1 but claim 1 has the term “aqueous inorganic acid solution” not just “aqueous inorganic acid as seen in claim 4.  There is insufficient antecedent basis for this limitation in the claim.  To overcome the rejection, Applicants are suggested to amend claim 4 to include the term “solution” as seen in claim 1 or deleting the term “solution” in claim 1.



IV.	Objections
						Claim Objection

Claims 1-4 are objected to because of the following informalities: for not ending in a period.  Each claim begins with a capital letter and ends with a period (MPEP 608.01 (m)).  Appropriate correction is required.


***  The closest prior art is US Patent No. 5990315 A which teaches a method of preparing sulfentrazone but does not teach a method of purifying sulfentrazone by using a mixture of n-chloroalkyl organic solvent and water as seen in the instant claimed process.
V.  Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawquia Jackson whose telephone number is 571-272-9043.  The examiner can normally be reached on 7:00 AM-3:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAWQUIA JACKSON/Primary Examiner, Art Unit 1626